          Case 6:20-cv-01174 Document 1 Filed 06/26/20 Page 1 of 6




                                 UNITED STATES DISTRICT COURT
                                      DISTRICT OF KANSAS

T]NTIED STATES           OFAMERICA,                )
                                                   )
                           Plaintiff,              )
                                                   )
               v.                                  )     Case   No.20- 01174
                                                   )
$265,000.00 IN UNITED         STATES               )
CURRENCY, More or           less,                  )
                                                   )
                           Defendant.           )
                                                )

                             COMPLAINT FOR FORFEITURE IN REM

        Plaintiff, United States of America, by and through its attomeys, Stephen R. McAllister,

United States Attomey for the District of Kansas, and Colin Wood, Special Assistant United Stares

Attorney, brings this complaint and alleges   as   follows in accordance with Supptemental Rule G(2)

of the Federal Rules of Civil Procedure:

                                     NATURE OF TIIE ACTION

        1.     This is an action to forfeit and condemn to the use and benefit of the United States

of America the following property: $265,000.00 in U.S. Currency, more or less (hereinafter

"defendant property'), for violations of 21 U.S.C. g 841.

                                     THE DEFENDANT IN REM

       2.      The defendant property consists of: $265,000.00 in United States currency, rnore

or less, that was seized by the Kansas Highway Patol on or about May 12, 2020 during a traffic

investigation of   a   2020 Nissan Armada driven by Tuan Hoang Nguyen on I-70 at milepost 338 in
          Case 6:20-cv-01174 Document 1 Filed 06/26/20 Page 2 of 6




Wabaunsee County, in the District of Kansas. The currency is currently in the custody of the

United States Manhal Service.

                                 JURISDICTION AND VENUE

        3.     Plaintiffbrings this action ln rerr in its own right to forfeit and condemn the

defendant property. This Cou* has jurisdiction over an action commenced by the United States

under 28 U.S.C. S 1345, and over an action for forfeiture under 28 U.S.C. S 1355.

        4.     This Court has in rerz jurisdiction over the defendant property under 28 U.S.C.

1355(b). Upon filing this cornplaint, the plaintiff requests that the Cout issue    an arrest warrant

,n rem pursuant to supplemental Rule G(3)(b), which the plaintiff     will   execute upon the propedy

pursuant ro 28 U.S.C. S 1355(d) and Supplemental Rule G(3)(c).

        5.     Venue is proper in this district pursuant to 28 U.S.C. S 1355(b)(1), because the

acts or omissions giving rise to the forfeiture occurred in this district and/or pursuant to 28

U.S.C. S 1395, because the defendant property is located in this district.

                                   BASIS FORFORFEITUR-E

        6.     The defendant property is subject to forfeiture pursuant to 21 U.S.C, S 881(a)(6)

because it constitutes 1) money, negotiable instruments, securities and other things of value

fumished or intended to be fumished in exchange for a controlled substance in violation of the

Controlled Substances Act; and/or 2) proceeds tiaceable to such an exchange; and/or 3) money,

negotiable instruments, and securities used or intended to be used to facilitate a violation of the

Controlled Substances Act.

        7.        Supplemental Rule G(2)(f) requires this complairfito state sufficiently detailed

facts to support a reasonable belief that the government will be able to meet its burden of proof
          Case 6:20-cv-01174 Document 1 Filed 06/26/20 Page 3 of 6




at   trial. Swhfuts   and circumstances supporting the seizure   ad forfeiture of the defendant

propefty are contained in Exhibit A which is attached hereto and incorporated by reference.

                                      CLAIMFORRELIEF

        WHEREFORq the plaintiff requests that the Court issue a waEant for the an€st of the

defendant property; that notice ofthis action be given to all persons who reasonably appear to be

potential claimants of iaterests in the properties; that the defendant property be forfeitgd and

condemned to the United Stales of America; that the plaintiff be awarded    is   costs and

disbursements in this action; and for such other and further relief as this Court deems proper and

just.

        The United States her€by requests that trial of the above entided matter be held in the

City of Wichita, Kansas.




                                                      Special Assistmt United States Attomey
                                                      1200 Epic Center, 301 N. Main
                                                      Wichita Kansas 67202
                                                      Qlq269-648r
                                                      Fax (316)269-6484
           Case 6:20-cv-01174 Document 1 Filed 06/26/20 Page 4 of 6




                                          DECLARATION

       I, Luke Rieger, Task Force Offcer with 6e Drug Boforcernent Administration in the

District ofKansas,

       I have read the contents of the foregoing Corplaint for Forfeiture, and the exhibit

thercto, and the statemsnts contained therein are hue to the best of my knowledge and belief.

       I   declare under peiralty of perjury that the forcgoing is true and correct,

       Bxecuted on this    4*     dty   of 5a/6            .2020.


                                                         ?          <'::'
                                                                       _/\
                                                        TFO Luke PJsgel
   Case 6:20-cv-01174 Document 1 Filed 06/26/20 Page 5 of 6




                                     AFFIDAVIT

 I, Luke Rieger, being first duly svrorn, depose and state:
1. Your Affiant has been employed as a Kansas Highway PatroL
   (KHP) Trooper since March 2010 and has been cross-
   designated as a DEA Task Force Officer si-nce ,fune 2015. My
   dutles include investigation of violations of the
   Controlled Substance Act, Title 21 of the United States
   Code and the forfeitures thereto.
2. The information contained in this affidavit is known to
   your Affiant through persona.l di rect knowledge, and ,/or
   through a revlelr of official reports prepared by other Iaw
   enforcement personnel . This affidavit is submitted in
  <rrnn^rt'   nf   :   €arfoitrrra   nranaozli-*

3. On May L2, 2O2O, Kansas Highway Patro1 Trooper Derek Ca.rr
   stopped for a traffic vj"ol"ation a 2020 Nj-ssan Armada on
   westbound f-70 at milepost 338 in Wabaunsee County, Kansas.
  The vehicle was driven by Tuan Hoang NGUYEN, the passenger
  was Ken Ket NGUYEN, and they said that they were traveling
  from Kansas City, Mj-ssouri to Santa Ana, Califoxnia.
4. During a later search of the vehicle, officers discovered
   22 vacuum-sealed plastic bags containtng 9265,000.00 in
   U.S. currency. The bulk currency was packaged and
   concealed consistent wj-th that of narcotic(s) proceeds,
   other narcotic related currency, and contraband when
  packaged  for transport.
5. Both vehicle occupants declined to discuss the currency.
6. Tuan Hoang NGUYEN has a criminal history that includes
   robbery, controll-ed substance traffickl-ng and firearms,
7. Ken Ket NGUYEN has a criminal history that includes
   burglary, firearms and gang participation.
      Case 6:20-cv-01174 Document 1 Filed 06/26/20 Page 6 of 6




     later, at another location/ a certified drug detection
     canine alerted to the odor of controlled substances
     emitting from the currency.
     Based on the information set out above, Affiant has
     probable cause to believe that the 9265,000.00 seized by
     Kansas Highway Patrol constitutes money or other things of
     value furnistred or intended to be furnished in exchange for
     a controlled substance, or proceeds traceable to such an
     exchange, or was used or intended to be used to facilitate
     one or more violations of Title 21, U.S.C. S 841 et.seq.
     Accordingly, the property is subject to forfeiture pursuant
     to Title 21, U.s.C. SS 853 and 881.




sworn to and subscribed before me this 2:1! au1 of ,June, 2020.

           MICHELLE STEPHENS
                   - stgb-of lCrF
          Notary Puulo

                                    Notary Public
